DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.
 
Allowable Subject Matter
Claims 12 – 24 and 27 - 33 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 12, the prior art of record fails to teach or fairly suggest continuously capturing first video using a camera of the display assistant device; and transmitting the first video to a remote server system; while performing the first operation, receiving a user request to switch from the monitoring mode to an assistant mode; and in response to receiving the user request: capturing one or more images of a field of view using the camera; comparing the one or more images against a database comprising images of authorized users; and responsive to determining that there is a match between the one or more images and the images of authorized users, switching from the monitoring mode to the assistant mode; in combination with other elements of the claim.

Regarding claims 13 -24, claims 13 -24 are allowed as being dependent from allowed independent claim 12.

Regarding independent claim 27, the prior art of record fails to teach or fairly suggest while the display assistant device is operating in a monitoring mode: perform a first operation associated with a first device function, the first operation comprising: continuously capturing first video using a camera of the display assistant device; and transmitting the first video to a remote server system; while performing the first operation, receive a user request to switch from the monitoring mode to an assistant mode; and in response to receiving the user request: capture one or more images of a field of view using the camera; compare the one or more images against a database comprising images of authorized users; and responsive to determining that there is a match between the one or more images and the images of authorized users, switch from the monitoring mode to the assistant mode; in combination with other elements of the claim.

Regarding claims 28 - 30, claims 28 - 30 are allowed as being dependent from allowed independent claim 27.

Regarding independent claim 31, the prior art of record fails to teach or fairly suggest perform a first operation associated with a first device function, the first operation comprising: continuously capturing first video using a camera of the display assistant device; and transmitting the first video to a remote server system; while performing the first operation, receiving a user request to switch from the monitoring mode to an assistant mode; and in response to receiving the user request: capturing one or more images of a field of view using the camera; comparing the one or more images against a database comprising images of authorized users; and responsive to determining that there is a match between the one or more images and the images of authorized users, switching from the monitoring mode to the assistant mode; in combination with other elements of the claim.

Regarding claims 32 - 33, claims 32 - 33 are allowed as being dependent from allowed independent claim 31.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOON (US PgPub No. 2017/0094372) teaches changing mode of the system according to the user operation.
CHEN (US PgPub No. 2017/0038949) teaches changing mode of the system according to the user operation and transmitting the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
09/06/2022Primary Examiner, Art Unit 2696